Citation Nr: 0503752	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  04-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
acute myelogenous leukemia.

2.  Entitlement to service connection for acute myelogenous 
leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1978, including service in Vietnam from April 22, 
1969, to July 18, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although the RO 
adjudicated the issue on the merits, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In November 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The service connection issue on appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  In a January 1998 rating decision the RO denied service 
connection for leukemia.

2.  Evidence added to the record since the January 1998 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and a claim of 
entitlement to service connection for acute myelogenous 
leukemia is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in August 2001, prior to 
the adjudication of his claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter generally informed the 
veteran of the evidence not of record that was necessary to 
substantiate his claim and identified which parties were 
expected to provide such evidence.  Although the letter did 
not specifically address the VCAA "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
In fact, 38 C.F.R. § 3.159(b)(1), which includes this 
"fourth element," was cited in the January 2004 statement 
of the case.  In light of the actual notice provided, the 
Board finds that any content deficiency in the notice letter 
was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
Therefore, the Board finds all duties required under the VCAA 
have been fulfilled.  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In a January 1998 rating decision the RO denied service 
connection for leukemia, based upon a finding that the 
disorder was not due to Agent Orange exposure.  It was noted 
that the medical and scientific evidence did not support the 
claim and that service records did not reflect actual service 
in the Republic of Vietnam.  The veteran did not appeal that 
determination and it has become final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2004).  

The Board finds that the evidence added to the claims file 
since January 1998 was not previously submitted to agency 
decisionmakers, that it relates to an unestablished fact 
necessary to substantiate the claim, that it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and that it raises a reasonable possibility of 
substantiating the claim.  This evidence consists of a 
private medical reports indicating the veteran's acute 
myelogenous leukemia could not be disassociated from his 
exposure to Agent Orange.  The credibility of those opinions 
must be presumed for the purpose of deciding whether it is 
new and material.  See Justus, 3 Vet. App. 510.  As this 
evidence was not of record at the time of the last final 
decision and as it raises a reasonable possibility of 
substantiating the claim, it is "new and material" and the 
claim must be reopened.

The Board finds, however, that additional development is 
required for an adequate determination on the merits.  
Therefore, the issue is addressed in the remand section of 
this decision.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for acute myelogenous leukemia is granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his claim by correspondence dated 
in August 2001. 

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

VA regulations provide that certain disorders associated with 
herbicide agent exposure in service, including chronic 
lymphocytic leukemia, may be presumed service connected.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The Board notes the published notification of a final VA rule 
including chronic lymphocytic leukemia (CLL) as a presumptive 
disorder associated with Agent Orange exposure stated that 
the July 2003 issue of the Agent Orange Review addressed the 
Secretary's decision regarding CLL.  See 68 Fed. Reg. 59,540 
(Oct. 16, 2003).  That article also reported that the 
National Academy of Sciences' Institute of Medicine had not 
found acute myeloid leukemia to be associated with herbicides 
used in Vietnam.  VA Agent Orange Review, Vol. 19, No. 2, p. 
5 (July 2003).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In support of his claim the veteran has provided private 
medical reports dated in January 2003, February 2003, and 
September 2003 indicating, in essence, that his acute 
myelogenous leukemia could not be disassociated from his 
exposure to Agent Orange.  The Board notes, however, that the 
opinions of the veteran's private physicians appear to be 
inconsistent with the scientific research VA published in 
July 2003.  Therefore, the Board finds the case must be 
remanded for further development.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should refer the records in 
this case to a medical specialist for an 
opinion as to whether it is as likely as 
not that the veteran's acute myelogenous 
leukemia was incurred as a result of 
herbicide exposure during active service.  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should reconcile any opinions 
given with the January 2003, February 
2003, and September 2003 private medical 
reports, the information provided in the 
July 2003 issue of the Agent Orange 
Review, and any other pertinent evidence 
of record.  A complete rationale should 
be provided.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


